BABTCH, J.
The defendant was prosecuted for and convicted of the crime of adultery, and after having been sentenced to the penitentiary, he appealed to this court. The contention of the prisoner here is that the icourt had no jurisdiction to try the case, because the district attorney, instead' of *277the county attorney, filed tbe information, under which he was convicted and sentenced. This contention is tenable. The record shows that the district attorney did file the information. This, that officer had no authority to do, and, therefore, the court acquired no jurisdiction of the cause and its judgment was void. This same question here presented was decided in the case of State v. Beddo, 22 Utah 432, 63 Pac. Rep. 96, and State v. Morrey, 23 Utah 273, decided at the present term, and, on the authority of those cases, this one must be reversed and remanded to the court below, to be disposed of as required by law.
It is so ordered.
Baskin, J., and Hart, District Judge, concur.